FILED
                              NOT FOR PUBLICATION                          NOV 30 2009

                                                                       MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                    U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



BUDHY WALUYO,                                     No. 07-71110

               Petitioner,                        Agency No. A095-634-674

   v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Budhy Waluyo, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                                                                     07-71110
and protection under the Convention Against Torture (“CAT”). We have

jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence,

Husyev v. Mukasey, 528 F.3d 1172, 1177 (9th Cir. 2008), and we deny the petition.

       Substantial evidence supports the IJ’s adverse credibility determination

because Waluyo’s initial declaration omitted the threats, attack, and injury that led

to his flight from Indonesia, see Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th

Cir. 2003) (petitioner’s omission of a “dramatic pivotal event” from his asylum

application supported adverse credibility determination), and because Waluyo

testified inconsistently about his injury during this incident, see Li v. Ashcroft, 378

F.3d 959, 964 (9th Cir. 2004). In the absence of credible testimony, Waluyo’s

asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003).

       Because Waluyo’s CAT claim is based on the testimony the IJ found not

credible, and Waluyo points to no other evidence to show it is more likely than not

he would be tortured if returned to Indonesia, his CAT claim fails. See id. at 1156-

57.

       PETITION FOR REVIEW DENIED.




KAD/Research                               2                                    07-71110